i          i        i                                                                             i        i       i




                                    MEMORANDUM OPINION

                                              No. 04-08-00804-CR

                                          IN RE Rudy APOLINAR

                                       Original Mandamus Proceeding1

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: November 12, 2008

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On October 30, 2008, relator Rudy Apolinar filed a petition for writ of mandamus seeking

to compel the District Clerk of Bexar County to provide him with a copy of the record from his

criminal conviction for use in pursuing post-conviction remedies. This court has no mandamus

jurisdiction over a district clerk unless the issuance of the writ is necessary to enforce our

jurisdiction. See TEX . GOV ’T CODE ANN . § 22.221(a)-(b) (Vernon 2004); In re Coronado,

980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998, orig. proceeding). Because we have no

jurisdiction over post-conviction writs of habeas corpus in felony cases, the district clerk’s alleged

refusal to provide relator with a copy of his records does not affect our jurisdiction. In re O’Brian,



           1
          … This proceeding arises out of Cause No. 2008-W -0036, styled State of Texas v. Rudy Apolinar, in the 144th
Judicial District Court, Bexar County, Texas, the Honorable Catherine Torres-Stahl presiding.
                                                                                  04-08-00804-CR

No. 04-04-00453-CV, 2004 WL 1562148, *1 (Tex. App.—San Antonio July 14, 2004, orig.

proceeding) (mem. op.); In re Coronado, 980 S.W.2d at 692; see also TEX . CODE CRIM . PROC. ANN .

art. 11.07 (Vernon Supp. 2007). Accordingly, relator’s petition for writ of mandamus is dismissed

for lack of jurisdiction.

                                                     PER CURIAM

DO NOT PUBLISH




                                               -2-